       Case 4:20-cv-00577-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/10/20 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OKLAHOMA


(1) WAREHOUSE MARKET, INC.
                                            Plaintiff(s)

vs.                                                                        Case Number:

 (1) STATE OF OKLAHOMA, ex rel. OKLAHOMA TAX COMMISSION
                                        Defendant(s)


                                                           Appearance


To the Clerk of this court and all parties of record:

I am admitted or otherwise authorized to practice in this court, and I appear in this case for:
   Warehouse Market, Inc.




November 10, 2020                                              s/ James Ferris
Date                                                           Signature

Type of Appointment:    ✔ Retained             CJA             James H. Ferris
                                                               Print Name

              FPD          Pro Bono            Pro Se          Moyers Martin, LLP
                                                               Firm Name

                                                               401 S. Boston Ave., Suite 1100
                                                               Mailing Address

2883                                                           Tulsa                                OK          74103
Oklahoma State Bar Number (If Applicable)                      City                                  State      Zip Code

ferris@moyersmartin.com                                        (918) 582-5281                     (918) 585-8318
e-mail address                                                 Phone Number                       Fax Number




 Appearance                                                    1                                             AO-458-Modified (10/09)
    Case 4:20-cv-00577-CVE-JFJ Document 2 Filed in USDC ND/OK on 11/10/20 Page 2 of 2


                                          Certificate of Service

I hereby certify that on ________________ (Date), I electronically transmitted the foregoing document to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the
following ECF registrants (names only are sufficient):




I hereby certify that                      (Date),   I served the same document by:

  U.S. Postal Service                                         In Person Delivery

  Courier Service                                             E-Mail

on the following, who are not registered participants of the ECF system:

Name(s) and
Address(es):




                                                          Signature


Appearance                                                2                                      AO-458 Modified (10/09)
